DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 11/9/20 and has been entered and made of record. Currently, claims 1, 3-10, 12-13, 15-17 are pending.

Response to Arguments

Applicant’s arguments, see pages 17-19 of the remarks, filed 11/9/20, with respect to the rejection of claims 1, 3-4, 8, and 9 have been fully considered and are persuasive.  The rejection of claims 1, 3-4, and 7-9 has been withdrawn. 

Allowable Subject Matter

Claims 1, 3-10, 12-13, 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other limitations in the claims), determine a particular time, the particular time being a period of time from when the image forming apparatus receives the preparation information until when the image forming apparatus starts the preparation operation; transmit 1, determine a specific time, the specific time being a period of time from when the image forming apparatus is brought from a first state into a second state after completing the preparation operation until when the image forming apparatus returns into the first state; transmit the preparation information including the specific time, to the image forming apparatus via the first logical interface, the preparation information including the specific time instructing the image forming apparatus to return to the first state after a lapse of the specific time after completing the preparation operation, the first logical interface being configured to communicate data other than the print job, as set forth in claim 4, in response to receiving an image forming instruction from an operating system of the information processing device, generate preparation information instructing an image forming apparatus to perform a preparation operation, the preparation operation being an operation to be performed in advance of image formation based on a print job; transmit the generated preparation information to the image forming apparatus via the first logical interface, the first logical interface being configured to communicate data other than the print job; determine whether the preparation information has been successfully transmitted to the image forming apparatus; and in response to determining that the preparation information has not been successfully transmitted to the image forming apparatus, generate a job containing the preparation information to be transmitted to the image forming apparatus via the second logical interface, as set forth in claim 6, transmit the generated preparation information to the image forming apparatus via the first logical interface, the first logical interface being configured to communicate data other than the print job; transmit the generated preparation information to the image forming apparatus via the first logical interface with a 7, after completion of the image formation, determine whether the first identification information corresponding to the second identification information included in the print job is stored in the memory; and in response to determining that the first identification information corresponding to the second identification information included in the print job is stored in the memory, delete the first identification information from the memory, wherein the information processing device is configured to transmit, as the preparation information, an instruction to write the first identification information into the storage area, using a specified protocol, the particular protocol being an SNMP protocol, the preparation information being transmitted as an instruction to write the management information on the preparation operation into the MIB, as set forth in claim 10, in response to determining that the first identification information corresponding to the second identification information included in the print job for the completed image formation is not stored in the memory, store the second identification information included in the print job for the completed image formation into the memory; in response to receiving another piece of preparation information including first identification information via the first logical interface, determine whether the second identification information corresponding to the first identification information included in the received another piece of preparation information is stored in the memory; and in response to 12, after accepting a cancelling operation via the operation interface, accept selection of the first identification information stored in the memory and discard the print job including the second identification information corresponding to the selected first identification information, without causing the image former to perform image formation based on the print job, as set forth in claim 13, and after completion of the image formation, determine whether the first identification information corresponding to the second identification information included in the print job is stored in the memory; in response to determining that the first identification information corresponding to the second identification information included in the print job is stored in the memory, delete the first identification information from the memory, in response to determining that the first identification information corresponding to the second identification information included in the print job for the completed image formation is not stored in the memory, store the second identification information included in the print job for the completed image formation into the memory; 15in response to receiving another piece of preparation information including first identification information via the first logical interface, determine whether the second identification information corresponding to the first identification information included in the received another piece of preparation information is stored in the memory; and in response to determining that the second identification information corresponding to the first identification information included in the received another piece of preparation information is stored in the memory, discard the received another piece of preparation information, as set forth in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677